

117 HR 3512 IH: Healthcare for Our Troops Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3512IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Kim of New Jersey (for himself, Mr. Kelly of Mississippi, Mr. Ryan, Mr. Palazzo, Ms. Stefanik, Mr. Veasey, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to eliminate certain health care charges for members of the Selected Reserve eligible for TRICARE Reserve Select, and for other purposes.1.Short titleThis Act may be cited as the Healthcare for Our Troops Act. 2.Elimination of certain health care charges for members of the Selected Reserve(a)TRICARE Reserve SelectSection 1076d of title 10, United States Code, is amended to read as follows:1076d.TRICARE program: TRICARE Reserve Select coverage for members of the Selected Reserve(a)Members of Selected Reserve(1)A member of the Selected Reserve of the Ready Reserve of a reserve component of the armed forces is eligible for health benefits under TRICARE Reserve Select as provided in this section.(2)Eligibility for TRICARE Reserve Select coverage of a member under this section shall terminate upon the termination of the member's service in the Selected Reserve. (b)TRICARE Reserve Select family coverageWhile a member of a reserve component is covered by TRICARE Reserve Select under subsection (a), the members of the immediate family of such member are eligible for TRICARE Reserve Select coverage as dependents of the member. If a member of a reserve component dies while in a period of coverage under this section, the eligibility of the members of the immediate family of such member for TRICARE Reserve Select coverage shall continue for six months beyond the date of death of the member. (c)No premiums for individual coverageA member of a reserve component covered by TRICARE Reserve Select individual coverage shall pay no premium for such coverage.(d)Premiums for family coverage(1)A member of a reserve component covered by TRICARE Reserve Select under this section shall pay a premium for any member of the immediate family of such member covered under TRICARE Reserve Select family coverage. Such premium shall apply instead of any enrollment fees required under section 1075 of this title.(2)The Secretary of Defense shall prescribe for the purposes of this section one premium for TRICARE Reserve Select family coverage of immediate family members of members of the reserve components, that shall apply uniformly to all such immediate family members.(3)(A)The monthly amount of the premium in effect for a month for TRICARE Reserve Select family coverage under this section shall be the amount equal to 28 percent of the total monthly amount determined on an appropriate actuarial basis as being reasonable for that coverage.(B)The appropriate actuarial basis for purposes of subparagraph (A) shall be determined, for each calendar year after calendar year 2009, by utilizing the actual cost of providing benefits under this section to members’ dependents during the calendar years preceding such calendar year.(4)The premiums for TRICARE Reserve Select family coverage payable by a member of a reserve component under this subsection may be deducted and withheld from basic pay payable to the member under section 204 of title 37 or from compensation payable to the member under section 206 of such title. The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums.(5)Amounts collected as premiums under this subsection shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year.(e)Cost-Sharing amounts(1)Network individual coverageExcept as provided in paragraph (2), a beneficiary covered by TRICARE Reserve Select individual coverage shall pay no charge for any health care service to which the beneficiary is entitled pursuant to such coverage.(2)Out-of-network individual coverageWith respect to out-of-network health care services, a beneficiary covered by TRICARE Reserve Select individual coverage shall be subject to the same out-of-network cost-sharing requirements as those to which beneficiaries described in section 1075(c)(1) of this title in the active-duty family member category are subject to for the corresponding year.(3)Family coverageA beneficiary covered by TRICARE Reserve Select family coverage shall be subject to the same cost-sharing requirements as those to which beneficiaries described in section 1075(c)(1) of this title in the active-duty family member category are subject to for the corresponding year.(f)RegulationsThe Secretary of Defense, in consultation with the other administering Secretaries, shall prescribe regulations for the administration of this section.(g)DefinitionsIn this section:(1)The terms active-duty family member category, network, and out-of-network have the meanings given such terms in section 1075(h) of this title.(2)The term immediate family, with respect to a member of a reserve component, means all of the member’s dependents described in subparagraphs (A), (D), and (I) of section 1072(2) of this title.(3)The term TRICARE Reserve Select means—(A)medical care at facilities of the uniformed services to which a dependent described in section 1076(a)(2) of this title is entitled; and(B)health benefits under the TRICARE Select self-managed, preferred provider network option under section 1075 of this title made available to beneficiaries by reason of this section and subject to the cost-sharing requirements set forth in paragraph (e) of this section.(4)The term TRICARE Reserve Select family coverage means the coverage under TRICARE Reserve Select of any members of the immediate family of a member of the reserve component, as described in subsection (b).(5)The term TRICARE Reserve Select individual coverage means the coverage under TRICARE Reserve Select of a member of the reserve component, as described in subsection (a)..(b)TRICARE Dental for Selected ReserveSection 1076a of title 10, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in the header, by striking selected reserve and; and(ii)by striking the second sentence; and(B)by adding at the end the following new paragraph:(5)Plan for Selected ReserveA dental benefits plan for members of the Selected Reserve of the Ready Reserve.;(2)in subsection (d)—(A)by redesignating paragraph (3) as paragraph (4); and(B)by inserting after paragraph (2) the following new paragraph:(3)No premium plans(A)The dental insurance plan established under subsection (a)(5) is a no premium plan.(B)Members enrolled in a no premium plan may not be charged a premium for benefits provided under the plan. ;(3)in subsection (e)(2)(A), by striking a member of the Selected Reserve of the Ready Reserve or;(4)by redesignating subsections (f) through (k) as subsections (g) through (l), respectively;(5)by inserting after subsection (e) the following new subsection (f):(f)Copayments under no premium plansA member who receives dental care under a no premium plan referred to in subsection (d)(3) shall pay no charge for any care described in subsection (c).; and(6)in subsection (i), as redesignated by paragraph (4), by striking subsection (k)(2) and inserting subsection (l)(2). (c)Improvements to coverage for certain retirees(1)Adjustment of eligibilitySection 1074(b)(2) of title 10, United States Code, is amended to read as follows:(2)Paragraph (1) does not apply to a member or former member entitled to retired pay for non-regular service under chapter 1223 of this title who is under 60 years of age unless such member or former member is in receipt of such pay (or would be in receipt of such pay but for section 5304 or 5305 of title 38)..(2)TRICARE Retired ReserveSection 1076e(a)(1) of title 10, United States Code, is amended by striking but is not age 60 and inserting but is not age 60 and is not in receipt of such retired pay (or would be in receipt of such pay but for section 5304 or 5305 of title 38).(d)Conforming amendments to TRICARE SelectSection 1075 of title 10, United States Code, is amended—(1)by amending subsection (c)(3) to read as follows:(3)With respect to beneficiaries in the reserve and young adult category—(A)for beneficiaries covered by section 1076e or 1110b of this title, the cost-sharing requirements shall be calculated pursuant to subsection (d)(1) as if the beneficiary were in the active-duty family member category or the retired category, as applicable, except that the premiums calculated pursuant to section 1076e or 1110b of this title shall apply instead of any enrollment fee required under this section; and(B)for beneficiaries covered by section 1076d of this title, the cost-sharing requirements shall be calculated pursuant to section (e) of such section..(e)ApplicabilityThis section shall apply with respect to the provision of health care under the TRICARE program beginning on the date that is one year after the date of the enactment of this Act.3.Forms and study relating to improved coverage for members of the Selected Reserve(a)FormsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop forms to be used by civilian health care providers under the purchased care component of the TRICARE Program for medical and dental care for members of the Selected Reserve eligible for TRICARE Reserve Select. Such forms shall include opportunities for the health care provider to indicate, with respect to the member, the following information:(1)Medical Readiness Classification.(2)Dental Readiness Classification.(3)Fitness for deployment.(4)Any other information the Secretary determines necessary.(b)Study(1)In generalThe Secretary of Defense shall conduct a study on—(A)the phasing out of mass medical events and periodic health assessments for members of the Selected Reserve eligible for TRICARE Reserve Select; and(B)the replacement of such events and processes with the new TRICARE Reserve Select coverage model under section 1076d of title 10, United States Code (as amended by section 1), and the use of forms by civilian health care providers as specified in subsection (a).(2)FindingsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the findings of the study under paragraph (1).